NOTE: This order is nonprecedential.

Wniteb $tates (!Court of §ppeaIs
    for tbe jfeberaI (!Circuit

      TIMOTHY c. BENNINGTON,
            Petitioner,
                   AND
           STEVEN R. HAYES,
              Petitioner,

                   AND
          TIMOTHY A. HUBAL,
              Petitioner,

                    AND
        RICHARD E. KIDWELL,
             Petitioner,

                    AND
          CARL C. WILLIAMS,
              Petitioner,

                v.
 MERIT SYSTEMS PROTECTION BOARD,
            Respondent,

                    AND
   UNITED STATES POSTAL SERVICE,
             Intervenor.
BENNINGTON v. MSPB                                      2
                        2011-3222


    Petition for review of the Merit Systems Protection
Board in consolidated case nos. CH0351100110-I-1,
CH0351100117-I-1, CH0351100119-I-1, CH0351100128-I-
1, and CH0351100127-I-1.


                      ON MOTION


                       ORDER
    The United States Postal Service (USPS) moves
without opposition to reform the caption to name the Merit
Systems Protection Board as the respondent. and to name
USPS as intervenor. USPS also moves without opposition
for an extension of time to file its brief.

    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.
   Accordingly,
   IT Is ORDERED THAT:

    (1) The motion to reform the caption is granted. The
revised official caption is reflected above.

    (2) The motion for an extension of time is granted.
The briefs of the USPS and Board are due within 21 days
from the date of filing of this order.
3                               BENNINGTON v. MSPB

                             FOR THE COURT


      JAN 1-, 2012            /s/ Jan Horbaly
         Date                Jan Horbaly
                             Clerk

                                             FILED
cc: Carl C. Williams                 u.s. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT
    Richard E. Kidwell
    Steven R. Hayes                     . JAN 1 72012
    Timothy A. Hubal
    Timothy C. Bennington                  JAN HORBAlY
    Michael S. Macko, Esq.                      CLERK
    Keisha Dawn Bell, Esq.
s19